DETAILED ACTION
This communication is responsive to the Amendment filed December 30, 2021.  Claims 1-5 and 7-9 are currently pending.
The rejections of claims 8 and 9 under 35 USC 112 set forth in the Office Action dated August 3, 2020 are WITHDRAWN due to Applicant’s responsive amendments.
The rejections of claims 1-5 and 7-9 under 35 USC 103 set forth in the August 3 Office Action are MAINTAINED for the reasons set forth below.
This action is final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Newly amended claim 1 recites that “the electrically conductive particles are not composed of metal powder having a form in which many fine metal particles are linearly joined to each other or having an acicular shape.”  Nowhere in the Specification does such a limitation appear, either explicitly or implicitly.  
The examiner notes that Table 1 provides the only description of the morphology of the conductive particles, identifying them as “Ni-Au plated acrylic resin particles.”  The described particles are clearly not metal powder particles.  However, the Specification and claims have disclosed and recited the broad “electrically conductive particles,” and there is nothing in the Specification indicating that the inventor – at the time the application was filed – specifically contemplated electrically conductive particles not composed of metal powder.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayashi et al. (WO 2011/046176) in view of Yamamoto et al. (JP 2011/077045) and Kawakami (US 2013/0227786).
For convenience, the examiner will refer to the US version of Hayashi (US 2012/0227786) and the English translation of Yamamoto, which was provided by Applicant.
Regarding claims 1, 2, 5, 8, and 9, Hayashi teaches a method for connecting electronic components in which conductive adhesive is applied to two wiring members to electrically connect the members.  (para. [0023].)  The conductive adhesive is applied to the wiring members, then heat and pressure are applied to connect the wiring members.  (See para. [0082].)  
The conductive adhesive comprises conductive particles and a thermosetting material.  (para. [0033].)  The thermosetting material comprises an acrylic resin, including glycidyl (meth)acrylate (see paras. [0039], [0041]-[0042]), which has an epoxy group in the acrylate.  The conductive adhesive also comprises an initiator with a t1/2 = 1 min at 70°C to 170°C (see para. [0046]), which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have selected the overlapping portion of the range taught by Hayashi.
Hayashi is silent as to the anisoptropic connection between the wires.  However, electric conductivity is an anisotropic property, in that electric conductivity occurs along a molecular axis.  In this instance, the conductive adhesive of Hayashi will necessarily exhibit anisotropic behavior because (1) it is conductive and therefore is inherently anisotropic and (2) electricity flows from one wiring member to the other via the conductive adhesive.  Simply put, a conductive adhesive that conducts electricity along an axis is anisotropic.  Because Hayashi teaches such an adhesive, Hayashi inherently teaches an adhesive that forms an anisotropic connection between the connecting terminals of the two wires.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).)  In this instance, one of ordinary skill in the art would have optimized the amount of acrylate present in the binder to improve the adhesive quality of the binder.
There are two differences between Hayashi and the present claims.
First, Hayashi does not teach applying a preflux treatment forming a coating made of imidazoles to at least one of the electronic components.  However, applying a preflux treatment to form a containing made of imidazoles to electronic components is known in the art.  For example, Yamamoto teaches applying an organic film comprising imidazole-based compounds to electrodes to prevent oxidation of the electrodes prior to connecting them with adhesive.  (Abstract; paras. [0017]-[0018].)  When adhesive comprising a carbonyl group (e.g., acrylates) reacts with the imidazoles in the organic film, the imidazole decomposes (i.e., is removed), thereby forming an adhesive bond directly to the electrodes.  (paras. [0013, [0020]-[0021].)  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied the imidazole-containing organic film of Yamamoto to the electronic components of Hayashi prior to connecting them to prevent oxidation of the exposed electronic components.
Second, as noted above, Hayashi teaches connecting wiring members, rather than the claimed display substrate or printed wired board and printed circuit board.  However, using conductive adhesive to connect other electronic components is known in the art.  For example, Kawakami teaches the use of applying anisotropic conductive adhesives to form a circuit connection between the terminals of liquid crystal displays, flexible printed circuit boards, and printed circuit boards.  (para. [0004].)  Kawakami also identifies the problem of decreased adhesion strength under high temperature and high humidity environments.  (para. [0009].)  As such, it would have been obvious to one of ordinary skill in the art before the invention was made to have used the process of Hayashi, as modified by Yamamoto, to connect other electronic components, including those identified by Kawakami, because the See Hayashi, para. [0011].)  Simply put, one of ordinary skill would recognize that the adhesive of Hayashi would form an anisotropic connection between the terminals of the electronic components and would be satisfactory for use in high temperature and humidity environments.

Regarding claims 3 and 4, Hayashi teaches bonding at a temperature of 160°C (see para. [0099]), which is within the claimed ranges.

Regarding claim 7, Hayashi teaches that the conductive adhesive further comprises a rheology control agent (i.e., a thixotropic agent).  (para. [0065].)

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues that Yamamoto discloses a preference for conductive particles composed of metal powder having a form in which many fine metal particles are linearly joined to each other or having an acicular shape.  Because the present claims exclude this kind of conductive particles, the present claims are allowable.  (Remarks, pp. 5-6.)

The examiner disagrees.  Yamamoto’s teachings regarding conductive particles is immaterial because Yamamoto is not relied on for its teachings regarding the composition of conductive particles.  Yamamoto is relied on for its teaching of applying a preflux treatment to prevent oxidation of exposed electronic components.  Rather, Hiyashi is relied on for its teaching of a conductive adhesive comprising conductive particles and an acrylic resin.  Hiyashi makes no mention of the conductive particles being composed of metal powder having a form in which many fine metal particles are linearly joined to each other or having an acicular shape, and Applicant does not assert that Hiyashi teaches this.  Thus, the rejections of the present claims are MAINTAINED.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763